J-S37033-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    LSF9 MASTER PARTICIPATION                  :   IN THE SUPERIOR COURT OF
    TRUST                                      :        PENNSYLVANIA
                                               :
                                               :
                v.                             :
                                               :
                                               :
    MARIAN J. MCQUAY                           :
                                               :   No. 920 EDA 2021
                       Appellant

                 Appeal from the Judgment Entered April 7, 2021
     in the Court of Common Pleas of Chester County Civil Division at No(s):
                                  2014-05272


BEFORE:      PANELLA, P.J., MURRAY, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                        FILED JANUARY 19, 2022

        Marian J. McQuay appeals from the April 7, 2021 judgment entered in

favor of Appellee, LSF9 Master Participation Trust (“LSF9”), in this mortgage

foreclosure action, following the denial of Appellant’s post-trial motions. After

careful review, we affirm.

        The trial court summarized the relevant facts and procedural history of

this case as follows:

              This is a mortgage foreclosure action with respect to
              residential property located at 116 Leadline Lane,
              West Chester, Pennsylvania owned by [Appellant].

              ....

              Bank of America, N.A., as successor by merger to BAC
              Home Loans Servicing, LP f/k/a Countrywide Home
____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S37033-21


          Loans Servicing, LP, commenced this mortgage
          foreclosure action by filing a Complaint on June 6,
          2014. The original Complaint contained a single claim
          — for mortgage foreclosure.

          On July 11, 2014, [Appellant] filed an Answer to the
          Complaint. In her original Answer, [Appellant] did not
          allege that her signature on the mortgage at issue was
          forged. This action was stayed for lengthy periods of
          time as a result of two bankruptcies filed by
          [Appellant], which the court notices:

              •   In re: Marian J. McQuay, United States
                  Bankruptcy Court for the Eastern District of
                  Pennsylvania, No. 15-15201; and

              •   In re: Marian J. McQuay, United States
                  Bankruptcy Court for the Eastern District of
                  Pennsylvania, No. 16-181123.

          The first bankruptcy (a Chapter 13 converted to a
          Chapter 7) was terminated on June 6, 2016. The
          second bankruptcy (a Chapter 13) was dismissed on
          January 31, 2018 as a result of [Appellant’s] failure to
          make plan payments.

          On April 9, 2018, LSF9 was substituted in as the
          plaintiff in this action. On November 27, 2019, with
          leave of court, LSF9 filed an Amended Complaint
          which contained three claims: a claim for mortgage
          foreclosure (Count I) and “alternative” claims for
          equitable subrogation/unjust enrichment (Count II)
          and equitable lien (Count III).

          On December 24, 2019, [Appellant] fled an “Answer
          to the Amended Complaint with New Matter and
          Counterclaim.”      In her Counterclaim, [Appellant]
          alleged that LSF9 is wrongfully prosecuting this action
          and that the action is causing damage to [Appellant’s]
          professional career, future employment, credit
          history, and her marriage. At trial, this was conflated
          to a claim that LSF9 could not show that it was the
          real party in interest. It did show this at trial.


                                   -2-
J-S37033-21


            On January 6, 2020, LSF9 filed its “Answer to
            Defendant's New Matter and Counterclaim.”

            ....

            LSF9 is the current holder of the Loan and Mortgage
            pursuant to an “Assignment of Mortgage” dated
            December 9, 2015 and recorded in the Recorder’s
            Office on January 11, 2016 at Document ID No.
            11452617.

            [Appellant] failed to pay the monthly installments of
            principal and interest due since March 1, 2013.
            [Appellant] admitted that she stopped making any
            further payments for the Loan and Mortgage “around
            2013, 2014.” This constitutes a default under the
            terms of the Loan and Mortgage.

            [Appellant] also admits that she has not been paying
            the homeowners insurance or the real estate taxes on
            the Property for the last five or six years.

Trial court opinion, 7/16/20 at 2-3, 6 n.1 (subheadings, internal citations, and

parentheticals omitted).

      On July 13 and 14, 2020, the trial court conducted a non-jury trial on

this matter. On July 15, 2020, the trial court entered its “Decision” in favor

of LSF9 in the amount of $797,879.67, plus interest. Appellant filed post-trial

motions on July 16, 23, and August 25, 2020, respectively. Following oral

argument, the trial court denied all of Appellant’s post-trial motions on

September 9, 2020.




                                     -3-
J-S37033-21


       On April 7, 2021, final judgment in this matter was entered in favor of

LSF9 and against Appellant. This timely appeal followed on April 12, 2021.1

On April 14, 2021, the trial court directed Appellant to file a concise statement

of errors complained of on appeal, in accordance with Pa.R.A.P. 1925(b).

Appellant filed her timely Rule 1925(b) statement on April 30, 2021, and the

trial court filed its Rule 1925(a) opinion on May 4, 2021.

       On appeal, Appellant raises the following issues for our review:

              It was an error of law and an abuse of discretion by
              the [trial] court on the following issues:

              1.     The Court would not dismiss the action on the
                     jurisdiction issue.

              2.     The Court would not dismiss the action when
                     [LSF9] failed to meet the Burden of Proof on a
                     Valid Mortgage.

              3.     The Court allowed an amended complaint after
                     the Statute of Limitations had run.

              4.     The Court would not dismissed (sic) the action
                     based on the Statute of Limitations.

              5.     The Court would not dismissed (sic) the action
                     because [LSF9] had no standing.

              6.     The Court would not allow the deposition of
                     [LSF9’s] representative.

              7.     The Court would not allow a jury trial on several
                     issues.


____________________________________________


1Appellant’s initial appeal at docket no. 1827 EDA 2020 was quashed by this
Court because it was filed before final judgment was entered. See Per
Curiam order, 2/16/21.

                                           -4-
J-S37033-21


            8.     The Court allowed the notary to testify to
                   speculation.

            9.     The Court ignored the Tenants by the Entireties
                   law.

            10.    The Court ignored Bankruptcy law.

            11.    The Court ignored the false statements of
                   [LSF9] alleged merger with Bank of America.

            12.    Must the Courts (sic) dismiss this action when
                   the plaintiff failed to join an indispensable
                   party?

Appellant’s brief at 2.

      Our standard of review of a non-jury trial is well settled:

            Our review in a nonjury case is limited to whether the
            findings of the trial court are supported by competent
            evidence and whether the trial court committed error
            in the application of law. We must grant the court’s
            findings of fact the same weight and effect as the
            verdict of a jury and, accordingly, may disturb the
            nonjury verdict only if the court’s findings are
            unsupported by competent evidence or the court
            committed legal error that affected the outcome of the
            trial. It is not the role of an appellate court to pass on
            the credibility of witnesses; hence we will not
            substitute our judgment for that of the factfinder.
            Thus, the test we apply is not whether we would have
            reached the same result on the evidence presented,
            but rather, after due consideration of the evidence
            which the trial court found credible, whether the trial
            court could have reasonably reached its conclusion.

Berg v. Nationwide Mut. Ins. Co., Inc., 189 A.3d 1030, 1036 (Pa.Super.

2018) (citation omitted), appeal dismissed, 235 A.3d 1223 (Pa. 2020).




                                      -5-
J-S37033-21



      Prior to any consideration of the merits of Appellant’s appeal, we must

first determine whether her brief complies with the Pennsylvania Rule of

Appellate Procedure.

      It is well settled that parties to an appeal are required to submit briefs

in conformity, in all material respects, with the requirements of the Rules of

Appellate Procedure, as nearly as the circumstances of the particular case will

admit. Pa.R.A.P. 2101. “This Court may quash or dismiss an appeal if the

appellant fails to conform to the requirements set forth in the Pennsylvania

Rules of Appellate Procedure.”       In re Ullman, 995 A.2d 1207, 1211

(Pa.Super. 2010) (citation omitted), appeal denied, 20 A.3d 489 (Pa. 2011).

We will not advocate or act as counsel for an appellant who has not

substantially complied with our rules. Bombar v. W. Am. Ins. Co., 932 A.2d

78, 93 (Pa.Super. 2007) (citation omitted).

      Here, our review reveals that Appellant’s brief falls well below the

standards delineated in our Rules of Appellate Procedure. Preliminarily, we

observe Appellant’s “Statement of Issues” is in violation of Pa.R.A.P. 2116(a),

which provides that the statement of the questions involved must state the

issues “with sufficient specificity to enable the reviewing court to readily

identify the issues to be resolved….” Pa.R.A.P. 2116(a) note.

      Instantly, Appellant has set forth 12 separate “issues” for our review,

comprised largely of general conclusory statements and only one of which is

phrased as a question. See Appellant’s brief at 2. Appellant’s failure to include


                                      -6-
J-S37033-21


a compliant statement of the questions involved is particularly troubling as

this requirement defines the specific issues this court is being asked to review.

Smathers v. Smathers, 670 A.2d 1159, 1160 (Pa.Super. 1996).

      Appellant’s brief also contains no separate section specifying the order

or determination sought to be reviewed and no summary of the argument.

See Pa.R.A.P. 2111(a)(2), (6).         Although Appellant’s brief does include a

statement of the case, it is largely devoid of the necessary citations or

references to the record in violation of Rules 2119(b) and (c) and is interwoven

with multiple allegations that are not relevant to the factual or procedural

history of this case.

      Most   significantly,    our   review   of   Appellant’s   sparse,     four-page

“Argument”    reveals   that    the    majority    of   her   claims   are    woefully

underdeveloped or unsupported by any citation to the record or relevant legal

authority, in violation of Rules 2119(a). See Pa.R.A.P. 2119(a) (stating that

the argument shall include “such discussion and citation of authorities as are

deemed pertinent.”).

      This Court has long recognized that “[t]he failure to develop an adequate

argument in an appellate brief may result in waiver of the claim under

Pa.R.A.P. 2119.”    Milby v. Pote, 189 A.3d 1065, 1079 (Pa.Super. 2018)

(citation, internal quotation marks, and brackets omitted), appeal denied,

199 A.3d 340 (Pa. 2018).             “[A]rguments which are not appropriately

developed are waived.” Egan v. USI Mid-Atl., Inc., 92 A.3d 1, 17 (Pa.Super.


                                        -7-
J-S37033-21


2014) (citation omitted).       “The    Rules   of Appellate   Procedure   state

unequivocally that each question an appellant raises is to be supported by

discussion and analysis of pertinent authority. Failure to do so constitutes

waiver of the claim.” Giant Food Stores, LLC v. THF Silver Spring Dev.,

L.P., 959 A.2d 438, 444 (Pa. Super. 2008) (citation omitted), appeal denied,

972 A.2d 522 (Pa. 2009).

      Here, the “Argument” section of Appellant’s brief is confusing and

presents vague, largely conclusory allegations of error. For example, in Issue

1, Appellant avers that LSF9’s action should have been dismissed “on the

jurisdiction issue,” but offers nothing in support of this contention other than

two citations to her reproduced record of statements allegedly made by LSF9

in completely unrelated litigation. Appellant’s brief at 6.

      Likewise, Appellant baldly contends in Issue 2 that “[LSF9] failed to

prove a valid mortgage” existed at trial, but even a cursory review of the

record revealing overwhelming evidence that Appellant executed a note,

mortgage and two loan modifications, that the proceeds of the loan were used

to refinance and pay off her 2006 mortgage, which Appellant acknowledged

signing. Id.; see also trial court opinion, 7/16/20 at 9-10.

      Additionally, a number of Appellant’s claims are not sufficiently

developed to warrant review. For example, Appellant’s entire argument for

Issue 7 consists of four sentences, her entire argument for issue 8 is one

sentence in length, and Issue 12 is comprised of one short, conclusory


                                       -8-
J-S37033-21


paragraph alleging fraud.       See Appellant’s brief at 8-9.        Appellant’s

“Argument” section also does not include a single citation to the certified

record nor any of the relevant portions of the non-jury trial and hearing

transcripts.

      Appellant has also failed to include citation to any case law or relevant

legal authority in support of Issues 1, 7, 8, 9, 11 and 12. Id. at 6-9. To the

extent that Appellant’s “Argument” does contain citation to case, we note that

she fails to conduct a meaningful discussion and analysis of this legal authority

and how it is applicable to her case. Id.; Issues 2-6, 10.

      Given the substantial defects in Appellant’s brief, we could dismiss her

appeal for failure to comply with our Rules of Appellate Procedure.       In re

Ullman, 995 A.2d at 1211. However, based on our foregoing discussion we

elect to find all of Appellant’s issues waived. See McEwing v. Lititz Mut.

Ins. Co., 77 A.3d 639, 647 (Pa.Super. 2013) (stating, “where an appellate

brief fails to provide any discussion of a claim with citation to relevant

authority or fails to develop the issue in any other meaningful fashion capable

of review, that claim is waived.”) (citation omitted); Egan, 92 A.3d at 17.

      Accordingly, we affirm the April 7, 2021 judgment entered in favor LSF9

and against Appellant.

      Judgment affirmed.




                                      -9-
J-S37033-21


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/19/2022




                          - 10 -